Title: To Thomas Jefferson from Abbé Morellet, [11 September? 1786]
From: Morellet, Abbé
To: Jefferson, Thomas



Monsieur
Lundi soir [11 Sep.? 1786]

Depuis votre lettre du 9 que j’ai recüe aujourd’hui en revenant de la campagne je n’ai pas perdu de tems pour satisfaire s’il etoit possible le desir que vous avies de voir inserée dans votre ouvrage l’addition que vous me renvoyes mais vous jugeres vous même de l’impossibilité de faire cette insertion en jettant les yeux sur les feuilles que je vous envoye et qui sont tirées au nombre de 4 toutes suivant celle où se trouve le morceau sur les coquilles sans compter une cinquieme qu’on tiroit encore ce matin. De sorte qu’il faudroit perdre et recommencer cinq feuilles. La raison de ce contre tems est que ce même imprimeur qui a fait trainer pendant quatre mois l’impression de 4 feuilles et à qui je m’etois plaint amerement de cette lenteur a tout à coup pressé le travail et fait tirer toutes à la fois 4 ou cinq feuilles qu’il avoit toutes composées. Voilà l’etat des choses et l’obstacle insurmontable que je vois à faire ce que vous desiries: mais permettes moi de vous faire observer que l’inconvenient auquel vous voulies remedier n’existe plus. Le petit paragraphe de 25 à 30 lignes ou vous semblies presenter l’opinion de Voltaire comme aussi raisonnable que toute autre se trouve retranché; ainsi vous aures contenté Mr. Rittenhouse et j’ose dire moi même et vous n’aures point de querelle avec nos naturalistes et quant à l’addition que vous m’envoyes et que je trouve fort bonne si vous le juges convenable on la placera à la fin avec’ renvoi à l’endroit qu’elle eclaircit.
Votre observation sur le mot a knowledge of the first order est juste: cependant je vous dirai qu’il s’agit icy bien moins de l’importance et de la dignité de la connoissance que de son caractere principal qui est d’etre fondée sur ce qu’on a vû. Ce qui pourroit se dire de connoissances qui n’ont nor value nor dignity. Le mérite d’une connoissance de ce genre est d’etre la premiere d’etre le 1er pas d’après lequel on en peut faire un second mais comme vous l’expliques si bien non pas un troisieme parceque dès lors on tombe dans le vague et dans le pays de l’imagination.
L’acte de Tolerance est vraiment admirable mais je doute qu’on nous permette de l’imprimer. Je le tenterai pourtant. Il est vrai que c’est un simple fait un recit de ce qui se passe en Amerique mais depuis que vous habites ce pays vous aves bien observé qu’il y a des verités que nous n’aimons pas qu’on dise même à mille lieues de chès nous. Receves mes très humbles respects.

Je vous prie de me renvoyer les feuilles qui me servent pour me guider dans la distribution du manuscrit.
